Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.  Claims 1-11, 17-25, 27, and 28 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 17-21 have been considered but are moot in view of the new ground(s) of rejection.
	On pages 9 of the applicants remarks, the applicant argues that Gordon fails to teach “determining, based on the potential occurrence of the alarm-triggering event and based on a sound type associated with the first audio data, to defer the triggering alarm.”  The examiner respectfully disagrees.  Gordon [0023] explains that sounds are stored and identified by a type of sound and the type of source of the sound for use in cognitively evaluating the pattern of different identified sounds to determine whether an event is occurring within the monitored environment.  Gordon [0051] explains that the event may be determined to have occurred or be occurring within or associated with the monitored environment only if a sufficient number of the sounds are detected in the captured audio samples for a particular period of time, and a specified sequence of sounds is determined to be present.  This indicates that a first sound alerts the system of a potential event.  Before the system determines that a particular event has occurred, the system further listens for the next sound(s) in the sequence of sounds to make a determination of whether the particular even has actually occurred.  The example of a glass-break sound is provided as the first sound in a break-in event sequence (see Gordon [0087]).  Therefore, the examiner has maintained the rejection of claims 22 and the corresponding dependent claims as further explained below.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-25, 27, and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 2020/0020328 A1 (herein “Gordon”).

Consider claim 22, Gordon teaches A method comprising: 
determining, based on first audio data received from a premises, a potential occurrence of an alarm- triggering event (see Gordon [0026]-[0027], [0164]-[0165] note detecting sounds, audio samples, or patterns of sound with an associated danger/risk level); 
determining, based on the potential occurrence of the alarm-triggering event, to defer triggering an alarm and based on a sound type associated with the first audio data (see Gordon [0023], [0051], [0087], [0140], [0167] note upon detecting a sound capturing sound, i.e. glass breakage, continuing to listen for a specified sequence of sounds or a sufficient number of sounds over a particular period of time, i.e. crunching glass followed by moving furniture, consistent with the amount of time required to identify events occurring within or in association with the monitored environment);
during an alarm deferral period associated with the determining to defer triggering the alarm, receiving second audio data on the premises (see Gordon [0023], [0081], [0140], [0164]-[0165], [0167] note detecting additional sounds or patterns of sound during a time window, i.e. crunching glass followed by moving furniture); 
determining, based on comparing the second audio data with an audio signature associated with the premises, whether the alarm-triggering event occurred (see Gordon [0027], [0168], [0170] note performing cognitive analysis between the audio sample and the sound models to determine an event has occurred with an associated danger/risk level); and 
controlling, based on determining whether the alarm-triggering event occurred, an alarm system of premises (see Gordon [0027], [0168], [0170] note initiate performance of responsive action based on detected danger/risk level, i.e. sound security alarm).

Consider claim 23, Gordon teaches wherein the second audio data comprises a series of sound type indicators, and wherein the sound type indicators of the series indicate types of sounds occurring during the alarm deferral period (see Gordon [0026]-[0027] note captured audio for the specified time window to determine the risk/danger level for a security alarm system).

Consider claim 24, Gordon teaches wherein the controlling comprises one of the following: triggering, based on a determination that the alarm-triggering event occurred, an alarm associated with the premises (see Gordon [0026]-[0027] note activate security alarm, sound alarm); or ignoring, based on a determination that the alarm triggering event did not occur, the potential occurrence of the alarm-triggering event (see Gordon [0017], [0026] note learning to ignore ambient sounds which present a low risk/danger level).

Consider claim 25, Gordon teaches wherein the determining whether the alarm-triggering event occurred comprises determining, based on comparing sound types associated with the second audio data with sound types associated with the audio signature, whether the alarm- triggering event occurred (see Gordon [0017], [0026], [0027], [0168] based on how many sounds, such as glass breakage, security alarm sounds, crunching glass, footsteps of unknown frequency or duration, shuffling of room contents, etc, occurred within specified time window, a degree of matching may be calculated to perform a responsive action).

Consider claim 27, Gordon teaches wherein the determining to defer triggering the alarm is further based on a sound type associated with the first audio data is a glass broken sound (see Gordon [0026], [0046] note glass breakage).

Consider claim 28, Gordon teaches wherein the determining whether the alarm-triggering event occurred comprises determining, based on the second audio data matching the audio signature associated with the premises, that the alarm-triggering even did not occur (see Gordon [0051], [0087] note the event may be determined to have occurred or be occurring within or associated with the monitored environment only if a sufficient number of the sounds are detected in the capture audio samples for a particular period of time, and a specified sequence of sounds is determined to be present i.e. glass breakage, followed by a crunching glass sound, followed by a moving of furniture).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2020/0020328 A1 (herein “Gordon”), and further in view of Pub No.: US 2019/0043525 A1 (herein “Huang”).

Consider claim 1, Gordon a method comprising: 
receiving, by a computing device and during a time period associated with an entry into a premises, audio data associated with sounds occurring during the entry, wherein the audio data comprises a first series of sound type indicators, and wherein the sound type indicators of the first series indicate types of the sounds occurring during the entry (see Gordon Fig. 4, [0017], [0164], [0165] note detecting audio sample, such as doorbells or glass breaking, in the monitored environment); 
comparing the first series of sound type indicators to a second series of sound type indicators associated with one of a plurality of audio signatures, wherein the sound type indicators of the second series indicate multiple types of sounds, wherein each of the sound type indicators of the second series is associated with one of multiple time intervals during a signature period (see Gordon Fig. 4, [0017], [0165]-[0168] note performing cognitive analysis between the audio sample and a plurality of sound models); and 
causing, based on the comparing, a device associated with the premises to perform an action (see Gordon Fig. 4, [0168] initiate performance of responsive action).
Gordon fails to teach wherein each of the plurality of audio signatures is associated with a different user.  Huang explains a security system which has a speaker recognition engine component which classifies audio for any of the registered users of the system (see Huang [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon to include the recited teaching of Huang.  Such a modification would improve Gordon by improving system efficiency (see Huang [0030]). 

Consider claim 2, Gordon as modified by Huang teaches wherein the one of a plurality of audio signatures comprises, for at least one of the multiple time intervals, multiple sound type indicators (see Gordon [0087], [0169], [0170] note sound models formed of sound patterns, sound features, sound types, sound source types, and the sequence of sounds).

Consider claim 3, Gordon as modified by Huang teaches further comprising: updating, based on the received audio data, the one of a plurality of audio signatures (see Gordon [0029], [0054], [0096] note learning).

Consider claim 4, Gordon as modified by Huang teaches further comprising: determining, based on one of the sound type indicators of the second series, the action (see Gordon [0168] note initate performance of responsive action after performing cognitive analysis between the audio sample and sound models).

Consider claim 5, Gordon as modified by Huang teaches wherein the comparing comprises: comparing the first series of sound type indicators to an additional audio signature, the one of a plurality of audio signatures is associated with a first recurring time window, the additional audio signature is associated with a second recurring time window different than the first recurring time window, and the additional audio signature comprises one or more sound type indicators also comprised by the one of a plurality of audio signatures (see Gordon [0016], [0023], [0026], [0165]-[0168] note performing cognitive analysis between the audio sample and the sound models within a designated time window).

Consider claim 6, Gordon as modified by Huang teaches wherein the causing the device to perform the action comprises one or more of: disarming a security system associated with the premises (see Gordon [0027] deactivate security alarm), or causing a device associated with the premises to output content of a service associated with the one of a plurality of audio signatures (see Gordon [0023], [0027] note playing music or sounding alarms).

Consider claim 7, Gordon as modified by Huang teaches wherein the sound type indicators of the second series indicate one or more of the following types of sounds: a human voice sound type, an animal sounds sound type, an inaudible mechanical sounds sound type, an audible mechanical sounds sound type, an alert sounds sound type, or an absence of sound sound type (see Gordon [0017] note pest noises, i.e. bees or mice, among other types).

Consider claim 8, Gordon as modified by Huang teaches further comprising: generating, based on audio data collected during a training period, the plurality of audio signatures for different users (see Huang [0030] note enrolling registered user voices into the speaker recognition engine).

Consider claim 9, Gordon as modified by Huang teaches wherein the comparing comprises: determining that a relationship, between a score for the received audio data and a score for the one of a plurality of audio signatures, satisfies a threshold (see Gordon Fig. 5, [0170] note compare features of audio sample to sound models to identify degree of matching, generate weighted confidence score for each sound model, and compare the scores to a threshold).

Consider claim 10, Gordon as modified by Huang teaches further comprising determining the score for the one of a plurality of audio signatures based on: a quantity of the types of sound indicated by the second series of sound type indicators, and a quantity of occurrences of each of the types of sound indicated by the second series of sound type indicators (see Gordon [0017], [0019], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching).

Consider claim 11, Gordon as modified by Huang teaches further comprising determining the score for the received audio data based on: a quantity of common types of sound, wherein the common types of sound are types of sound that are indicated by the first series of sound type indicators and by the second series of sound type indicators, an order, indicated by the first series of sound type indicators, of the common types of sound, and an order, indicated by the second series of sound type indicators, of the common types of sound (see Gordon [0017], [0019], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching).

Consider claim 17, Gordon teaches a method comprising: 
determining, by a computing device, a score for one of a plurality of audio signatures, (see Gordon [0017], [0019], [0087], [0170] note degree of matching, weighted confidence score, danger/risk level), wherein the score for the one of the plurality of audio signatures is determined based on: 
a quantity of sound types indicated by the one of the plurality of audio signatures, and a quantity of occurrences of each of the sound types indicated by the one of the plurality of audio signatures (see Gordon [0017], [0019], [0051], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching); 
determining a score for audio data associated with a premises and indicating sound types (see Gordon [0017], [0019], [0087], [0170] note degree of matching, weighted confidence score), wherein the score for the audio data is determined based on: 
a quantity of common sound types, wherein the common sound types are sound types that are indicated by the audio data and by the one of the plurality of audio signatures, an order, indicated by the audio data, of the common sound types, and an order, indicated by the one of the plurality of audio signatures, of the common sound types (see Gordon [0017], [0019], [0087], [0170] note evaluating the sound patterns and sequence of sounds to determine the degree of matching between the audio sample and the sound model, generating a weighted confidence score based on the degree of matching); and 
causing, based on the score for the one of the plurality of audio signatures and the score for the audio data, a device associated with the premises to perform an action (see Gordon Fig. 4, [0168], [0170] comparing the weighted confidence score to a threshold and selecting an event based upon the highest ranking sound model to initiate performance of responsive action).
Gordon fails to teach wherein each of the plurality of audio signatures is associated with a different user.  Huang explains a security system which has a speaker recognition engine component which classifies audio for any of the registered users of the system (see Huang [0030]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gordon to include the recited teaching of Huang.  Such a modification would improve Gordon by improving system efficiency (see Huang [0030]). 

Consider claim 18, Gordon as modified by Huang teaches wherein the causing the device to perform the action comprises one or more of: disarming a security system associated with the premises (see Gordon [0027] note deactivate security alarm), or causing a device associated with the premises to output content of a service associated with the one of a plurality of audio signatures (see Gordon [0023], [0027] note playing music or sounding alarms).

Consider claim 19, Gordon as modified by Huang teaches wherein the sound types indicated by the one of a plurality of audio signatures comprise one or more of: a human voice sound type, an animal sounds sound type, an inaudible mechanical sounds sound type, an audible mechanical sounds sound type, an alert sounds sound type, or an absence of sound sound type (see Gordon [0017] note pest noises, i.e. bees or mice, among other types).

Consider claim 20, Gordon as modified by Huang teaches wherein the one of a plurality of audio signatures indicates that multiple sound types correspond to at least one of multiple time intervals during a signature period (see Gordon [0087], [0169], [0170] note sound models formed of sound patterns, sound features, sound types, sound source types, and the sequence of sounds)..

Consider claim 21, Gordon as modified by Huang teaches further comprising: generating, based on audio data received during time periods associated with previous entries into the premises and comprising sound ty
pe indicators of the first series, the plurality of audio signatures of different users (see Gordon [0029], [0054], [0096] note learning sound types over time or at certain times).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647